Citation Nr: 1129715	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for cognitive disorder (including amnestic disorder) as due to TBI.

3.  Entitlement to service connection for left ankle disorder.

4.  Entitlement to service connection for low back disorder.

5.  Entitlement to service connection for right knee disorder.

6.  Entitlement to service connection for right shoulder disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1996 to July 1996 and from January 2003 to July 2003 and had additional reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated June 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at Board personal hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge in April 2011.  A copy of the transcript of that hearing has been associated with the record on appeal.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.

The issues of entitlement to service connection for left ankle disorder, low back disorder, right knee disorder, and right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran sustained a severe head injury due to an accidental, non-combat explosion while on active duty in 2003.

3.  Symptoms of a TBI, including headaches, amnesia and memory lapses, attention and concentration difficulty, dizziness or balance difficulty, and sensitivity to light, have been continuous since service separation.  

4.  The Veteran's TBI is related to the accidental explosion in active service.

5.  The Veteran's cognitive disorder is one of the residuals of TBI sustained in service.

6.  The Board has granted service connection for a cognitive disorder as a residual of TBI.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, a TBI with known residuals of headaches and cognitive disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303(2010).

2.  Because the Board has granted service connection for cognitive disorder as one of the residuals of TBI, there remains no question of law or fact to decide with regard to this issue.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.14 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely October 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  

With regard to the duty to assist, the Veteran was provided with VA examinations in October 2007 and April 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2011 Travel Board hearing in Roanoke, Virginia, the Veterans Law Judge (VLJ) noted the elements of service connection that were lacking to substantiate the Veteran's claims.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative; therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for a TBI

The Veteran is seeking service connection for residuals of a concussion that he states he sustained while on active duty.  He contends that he was injured by an explosion in service and that he has had continuous symptoms such as headaches, memory loss, and difficulty with concentration since his discharge from active service.

In this Veteran's case, the evidence shows that he engaged in combat with the enemy during active service.  The Board finds that, based on service records and the Veteran's Combat Action Ribbon awarded for his service during Operation Iraqi Freedom, the Veteran engaged in combat with the enemy during his deployment in Iraq from January 2003 to July 2003.  The Veteran incurred enemy fire and witnessed a vehicle that was hit by an improvised explosive device (IED).  A 
May 2003 post-deployment health assessment reflects that the Veteran saw wounded and killed soldiers and feared for his life.  For these reasons, 38 U.S.C.A. § 1154(b) is applicable in the instant case.

After a review of the evidence, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran sustained a severe head injury while on active duty.  At the April 2011 Board hearing, the Veteran credibly testified that he was injured during a grenade launcher explosion in service in 2003 while stationed in Iraq.  The Veteran testified that he was performing maintenance on a weapon (grenade launcher) when the weapon accidentally fired.  The Veteran testified that he was thrown backwards and his head violently slammed into the wall behind him, and he lost consciousness after slamming into the wall.  

The evidence tending to weigh against the Veteran's claim is the absence in the service treatment records of complaints, treatment, or diagnosis for a head injury or unconsciousness at the time of the 2003 accidental explosion incident with the grenade launcher, and the absence of complaints or history of such injury during service or until after service in 2007.  As the evidence is in relative equipoise, the Board will resolve reasonable doubt in the Veteran's favor to find that the Veteran sustained a severe head injury during an accidental, non-combat explosion with a grenade launcher while on active duty in 2003. 

The Board next finds that the weight of the evidence demonstrates that symptoms of a TBI have been continuous since service separation.  In a September 2006 VA TBI Screening, the Veteran reported symptoms of memory lapses, balance problems, dizziness, and sensitivity to light.  In a July 2007 VA Neuropsychology Consult, the Veteran reported problems with concentration and memory lapses.  In 
October 2007, on VA examination, the Veteran reported memory lapses and difficulty with concentration.  The VA examiner reported the Veteran exhibited weakness of attention and lack of concentration.  The diagnosis was cognitive disorder, NOS, and posttraumatic stress disorder (PTSD).  In April 2008, on VA examination, the Veteran reported difficulty with concentration and memory loss.  The diagnosis was amnestic disorder due to TBI.

The Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's TBI is related to active service.  At the April 2011 Board hearing, the Veteran testified that he had suffered symptoms of a TBI since service separation.  The Board finds that the Veteran's testimony regarding symptoms of a TBI is competent evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).

In the October 2007 VA examination, which weighs in favor of the Veteran's claim, the VA examiner opined that the Veteran met the criteria for a cognitive disorder, likely secondary to the TBI sustained in service.  In the April 2008 VA examination report, which also weighs in favor of the Veteran's claim, the VA examiner opined that the Veteran suffered from amnestic disorder due to the TBI sustained in service.  Such competent medical evidence relates the Veteran's cognitive disorder to the 2003 in-service TBI injury, which includes complaints of amnesia and memory lapses, attention and concentration difficulty, dizziness and  balance difficulty, and sensitivity to light. 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board finds that the October 2007 and April 2008 VA opinions are competent and probative medical evidence because they are both based on a factually accurate history.  It appears the VA examiners were informed of the relevant evidence in this case, relied on accurate facts, and gave fully articulated opinions that were supported by a sound reasoning.  Prejean, 13 Vet. App. at 448-9; Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.  For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed TBI is related to active service.  The identifiable residuals of TBI are headaches, amnesia and memory lapses, attention and concentration difficulty, dizziness or balance difficulty, and sensitivity to light.

Based on findings of in-service head injury due to a grenade launcher explosion in 2003, continuous symptoms of TBI, and evidence of relationship of TBI to the in-service head injury, both evidence of continuity of symptomatology and competent medical opinions, with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a TBI is met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Cognitive Disorder

Based on the Board's findings in this decision above, service connection for a cognitive disorder has been established as one of the residuals of the TBI sustained in service in 2003.  In granting service connection for TBI residuals, the Board has found that the Veteran's cognitive disorder is a residual of TBI sustained in service; therefore, the Board has granted service connection for a cognitive disorder as a residual of TBI.  Because service connection for cognitive disorder has been granted as a residual of TBI, notwithstanding the fact that procedurally this issue was developed separately, the Board may not again grant service connection for cognitive disorder as a separate issue because doing so would violate the rule against pyramiding by recognizing the same symptomatology as two different disabilities.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses are to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  


ORDER

Service connection for a TBI is granted.

As service connection for a cognitive disorder has been granted as a residual of TBI, the separate issue of service connection for a cognitive disorder had been rendered moot, and is dismissed.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

With respect to current disabilities, in the April 2008 VA examination, the VA examiner recorded that the Veteran suffered from lower back pain, left ankle pain, right knee pain, and right shoulder pain.  Concerning the question of in-service disease or injury, the injuries or events here contended are a motor vehicle accident in service in 2003 where the Veteran's vehicle went into a ditch and the Veteran injured his right knee and right shoulder, an explosion where the Veteran was violently thrown four feet against a wall and injured his head and impacted his lower back (and caused the TBI), and a fall during physical training in service where the Veteran rolled his left ankle.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board finds that there are medical questions presented by this case which are not currently addressed by the evidence of record.  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the reported motor vehicle accident in 2003, an accidental grenade launcher explosion in service in 2003 (that caused the TBI), a reported history of rolling the ankle during physical training in service in 2003, the Veteran's current reports of low back pain, left ankle pain, right knee pain, and right shoulder pain, and the Veteran's statements asserting a relationship between the current disorders and service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the Veteran has disabilities of these joints and, if so, whether the current lower back, left ankle, right knee, and right shoulder disorders are causally related to active service.  

Accordingly, the issues of service connection for low back disorder, left ankle disorder, right knee disorder, and right shoulder disorder are REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the low back disorder, left ankle disorder, right shoulder disorder, and right knee disorder.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinions:

a.  Is it at least as likely as not (a 50 percent or more probability) that, the Veteran has a low back disability that is related to service?  If so, what is that low back disability?  The examiner should respond to whether being thrown four feet against a wall due to an explosion, but without any back complaints in service, could cause the current low back disability.

b.  Is it at least as likely as not (a 50 percent or more probability) that, the Veteran has a left ankle disability that is related to service, specifically the report that the Veteran rolled his ankle during physical training?  If so, what is that left ankle disability?

c.  Is it at least as likely as not (a 50 percent or more probability) that, the Veteran has a right knee disability that is related to service, specifically the reported motor vehicle accident in service in 2003 where the Veteran's vehicle went into a ditch?  If so, what is that right knee disability?

d.  Is it at least as likely as not (a 50 percent or more probability) that, the Veteran has a right shoulder disability that is related to service, specifically the reported motor vehicle accident in service in 2003 where the Veteran's vehicle went into a ditch?  If so, what is that right shoulder disability?

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  After completion of the above development, the claims for service connection for a low back disorder, left ankle disorder, right knee disorder, and right shoulder disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


